FILED
                                                                      15-0669
                                                                      10/28/2015 3:19:58 PM
                                                                      tex-7582409
                                                                      SUPREME COURT OF TEXAS
                                                                      BLAKE A. HAWTHORNE, CLERK


                               No. 15-0669

                                IN THE
                        SUPREME COURT OF TEXAS


                 GRAPHIC PACKAGING CORPORATION,
                                      Petitioner,

                                       v.

  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE
  STATE OF TEXAS; AND KEN PAXTON, ATTORNEY GENERAL OF
                   THE STATE OF TEXAS,
                                   Respondents.


                         On Petition for Review from the
                     Third Court of Appeals at Austin, Texas
                           Cause No. 03-14-00197-CV


          UNOPPOSED MOTION IN SUPPORT OF PRO HAC VICE
                    ADMISSION OF AMY L. SILVERSTEIN



      Wallace B. Jefferson, attorney for Petitioner Graphic Packaging Corporation

in the above-entitled and numbered cause, files this Motion in Support of Pro Hac

Vice Admission of Amy L. Silverstein, pursuant to Rule XIX of the Rules Governing

Admission to the State Bar of Texas, and shows as follows:

     1.     The undersigned has been a member of good standing of the State Bar

of Texas since 1988, has been Board Certified in Civil Appellate Law by the Texas


                                        1
Board of Legal Specialization since 1993, and appears frequently before this

honorable Court.

      2.     Amy L. Silverstein has separately filed a Motion for Admission Pro

Hac Vice in this case.

      3.     Through my work with her on this case, I have become familiar with

Ms. Silverstein and her legal abilities and ethical standards. I find her to be a

reputable attorney and recommend that she be granted permission to participate pro

hac vice in this cause before this Court.


                                        Respectfully submitted,



                                 By:     /s/ Wallace B. Jefferson
                                        Wallace B. Jefferson
                                        State Bar No. 00000019
                                        wjefferson@adjtlaw.com
                                        Rachel A. Ekery
                                        State Bar No. 00787424
                                        rekery@adjtlaw.com
                                        Dana Livingston
                                        State Bar No. 12437420
                                        dlivingston@adjtlaw.com
                                        ALEXANDER DUBOSE JEFFERSON &
                                        TOWNSEND LLP
                                        515 Congress Avenue, Suite 2350
                                        Austin, Texas 78701
                                        Telephone: (512) 482-9300
                                        Facsimile: (512) 482-9303

                                        COUNSEL FOR PETITIONER
                                        GRAPHIC PACKAGING CORPORATION

                                            2
                           CERTIFICATE OF CONFERENCE

      As already noted in the Certificate of Conference in the contemporaneously

filed Motion for Admission Pro Hac Vice, Ms. Silverstein’s request to participate

in this cause pro hac vice is unopposed.



                                                   /s/ Wallace B. Jefferson
                                                 Wallace B. Jefferson


                            CERTIFICATE OF SERVICE

      On October 28, 2015, I electronically filed this Motion in Support of Pro Hac

Vice Motion of Amy L. Silverstein with the Clerk of the Court using the

eFile.TXCourts.gov electronic filing system which will send notifications of such

filing to the following:

 Rance Craft                                   Cynthia A. Morales
 Assistant Solicitor General                   Assistant Attorney General
 OFFICE OF THE ATTORNEY                        OFFICE OF THE ATTORNEY
 GENERAL                                       GENERAL,
 P.O. Box 12548 (MC 059)                       FINANCIAL AND TAX
 Austin, Texas 78711-2548                      LITIGATION DIVISION,
 (512) 936-2872                                P.O. Box 12548
 (512) 474-2697 [fax]                          Austin, Texas 78711
 rance.craft@texasattorneygeneral.gov          (512) 463-8897
                                               (512) 477-2348 [fax]
                                               cynthia.morales@texasattorneygeneral.gov

                               Counsel for Respondents

                                                    /s/ Wallace B. Jefferson
                                                        Wallace B. Jefferson

                                           3